In re Louisiana Restaurant Association Self Insurance Fund; — Third Party; Applying for Writ of Certiorari and/or Review, Parish of Ouachita, 4th Judicial District Court Div. E, No. 96-2702; to the Court of Appeal, Second Circuit, No. 33,-099-CA
Granted. Judgment of court of appeal vacated and set aside. There are genuine issues of material fact. Motion for summary judgment denied. Case remanded to district court for further proceedings.
MARCUS, KIMBALL, and TRAYLOR, JJ., would deny the writ.
VICTORY, J., not on panel.